Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et.al. (US 20170000305 in conjunction with Tamoaki (US 5276939).
Regarding claim 1, Gordon et. al. teaches A surface treatment apparatus  corresponds to the vacuum cleaner (10,Fig.1) comprising: a surface cleaning head  corresponds to the nozzle (58, Fig.1) having an agitator corresponds to the brush roll (94, Fig.3); an agitator motor corresponds to the brush roll motor (108, Fig.5) configured to cause the agitator to rotate (drive the brushroll, [0030]); and a controller corresponds to the controller (116, Fig.11) configured to determine a surface type corresponding to the value of pressure sensed (i.e. higher presser relates to hard surface whilst low pressures relates to loosen surface, this two different surface will require two different operation mode)  to a surface to be cleaned and to transition the surface treatment apparatus between a first operational mode (i.e. hard surface for instance) and a second operational mode (i.e. loose surface for instance) based, at least in part, on the determined surface type corresponds to the controller receives the data from sensors and 
Tamoaki, discloses, electric vacuum cleaner with suction sower responsive to nozzle conditions, includes a main body, a blower, a dust-collecting chamber, a triac that controls the blower, a floor nozzle coupled to the main body, a sensor that senses the current in a motor in the floor nozzle that drives its rotary brush.  Tamoaki further teaches, wherein determining the surface type includes: measuring a plurality values corresponding to a current draw of the agitator motor corresponds measuring the initial value corresponding to average value I.sub.ave., the maximal value I.sub,max of the electrical current in the brush driving motor (19, Fig.5, 7:7-15) ) over a predetermined time window corresponds to every half cycle or full cycle ( 5:35-45) the interval between two half peaks corresponds to  a predetermined time interval (of 0.5 second, 5:45-50); 
determining an average corresponding to the measured values correspond to the average of the measured values of I.sub.ave and I.sub,max (5:35-50); comparing the average correspond to the average value I.sub.ave., the maximal value I.sub,max of the electrical current in the brush driving motor (19, Fig.5 Tamoaki, 7:7-15,  )   to at least a first threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30) ; and transitioning the surface treatment apparatus (1, Fig.3 Tamoaki) between the operational 

    PNG
    media_image1.png
    827
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    456
    589
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    753
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    650
    808
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    349
    613
    media_image6.png
    Greyscale


Regarding claim 2, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 1 as stated above, Tamoaki further teaches, wherein the average corresponds to the of the average of the measured values of I.sub.ave and I.sub,max (5:35-50);   is compared to a respective one of the first threshold threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30)  or a second threshold corresponds to the second value of (Iref0,7-25-30), the average being compared to the first threshold corresponds corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30) when the surface treatment apparatus is operating in the first operational mode correspond corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37) and the average being compared to the second threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30) when the surface treatment apparatus is operating in the second operational mode corresponds to corresponds to (where brush driving motor 19, Fig.2 is stopped  or floor nozzle 17, fig.2  falls from the pipe, 7:20-30) the first threshold being different from the second threshold.

    PNG
    media_image7.png
    783
    538
    media_image7.png
    Greyscale

	Regarding claim 3, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 2 as stated above, the combination  further teach, wherein, when the surface treatment apparatus (1, Fig.1 of Tamaoki) is in the first operational mode correspond corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37 of Tamaoki), if the average measures is greater than the first threshold the surface 

	Regarding claim 4, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 2 as stated above, the combination  further teaches, wherein, when the surface treatment apparatus is in the second operational mode corresponds to (where brush driving motor 19, Fig.5) is stopped  or floor nozzle 17, fig.2  falls from the pipe, 7:20-30),  ), if the average measures less than the second threshold corresponds to the second value of (Iref0,7-25-30)   the surface treatment apparatus transitions to the first operational mode corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37).

	Regarding claim 5, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 2 as stated above, the combination  further teaches, wherein measuring further includes measuring over a plurality of time windows every half cycle or full cycle ( 5:35-45) the interval between two half peaks corresponds to  a predetermined time interval (of 0.5 second, 5:45-50, and wherein the plurality of values corresponding to the current draw are measured for each predetermined time window at the predetermined time interval corresponds to the interval between two half peaks corresponds to  a predetermined time interval (of 0.5 second, 5:45-50).

	Regarding claim 6, Gordon et.al. as modified by  -Tamoaki teaches all the limitation of claim 5 as stated above, the combination further teaches, wherein determining the average further includes determining a plurality of average values average corresponds to the (the average value computed from every half cycle and full cycle), each of the plurality of average values corresponding to a respective time window corresponds average corresponds to the (corresponds to a time T of 0.5 second, 5:45-50).

	Regarding claim 7, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 6 as stated above, the combination  further teaches, wherein, when all of the average values corresponds to the (the average value computed from every half cycle and full cycle measures less than the second threshold  corresponds to the second value of (Iref0,7-25-30) and the surface treatment apparatus is in the second operational mode corresponds to (where brush driving motor 19, Fig.5),  is stopped  or floor nozzle 17, fig.2  falls from the pipe, 7:20-30), the surface treatment apparatus transitions to the first operational mode corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37).

	Regarding claim 8, Gordon et. al. teaches A vacuum cleaner (100, Fig.1) comprising: a surface cleaning head corresponds to the nozzle (58, Fig.1) having an agitator corresponds to the brush roll (94, Fig.3); a dust cup (42, Fig.1) fluidly coupled to the surface cleaning head (58, Fig.1); a suction motor  correspond to the suction motor contained in the motor housing (54, Fig.1) fluidly coupled to the surface cleaning head (58, Fig.1); an agitator motor corresponds to the brushroll motor (108, Fig.5) configured to cause the agitator corresponds to the brushroll (94, Fig.2) to rotate; and a controller  corresponds to the (controller, Fig.11) configured to determine a surface type corresponding to a surface to be cleaned and to transition the vacuum cleaner between a first operational mode (corresponds to low rotational speed ) and a second operational mode corresponds to (high rotational speed) based, at least in part, on the determined surface type corresponds to (hard surface and carpet surface), however Gordon et.al. does not explicitly disclose, wherein determining the surface type includes: measuring a plurality values corresponding to a current draw of the agitator motor over a predetermined time window at a predetermined time interval; determining an average corresponding 
Tamoaki, discloses, electric vacuum cleaner with suction sower responsive to nozzle conditions, includes a main body, a blower, a dust-collecting chamber, a triac that controls the blower, a floor nozzle coupled to the main body, a sensor that senses the current in a motor in the floor nozzle that drives its rotary brush.  Tamoaki further teaches, wherein determining the surface type includes: measuring a plurality values corresponding to a current draw of the agitator motor corresponds measuring the initial value corresponding to average value I.sub.ave., the maximal value I.sub,max of the electrical current in the brush driving motor (19, Fig.5, 7:7-15) ) over a predetermined time window corresponds to every half cycle or full cycle ( 5:35-45) the interval between two half peaks corresponds to  a predetermined time interval (of 0.5 second, 5:45-50); determining an average corresponding to the measured values correspond to the average of the measured values of I.sub.ave and I.sub,max (5:35-50); comparing the average correspond to the average value I.sub.ave., the maximal value I.sub,max of the electrical current in the brush driving motor (19, Fig.5, 7:7-15) )   to at least a first threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30) ; and transitioning the surface treatment apparatus (1, Fig.2) between the operational modes based correspond to operation mode for hard floor and loose fool), at least in part, on the comparison Corresponds to (comparison between average value and at least one threshold). Both Gordon et.al. and Tamoaki are analogous invention of surface treatment apparatus. Thus, it would have been obvious for an ordinary skilled in the art before the date of the claimed invention to modify the vacuum cleaner of Gordon et.al with a controller capable of changing operational mode in relative to the floor type, to incorporate the ability to measure a plurality values corresponding to the current draw of the agitator motor and to calculate average(s) over an interval of time and comparing the average to a predetermined value. Depending of the value being less or greater than the threshold value, the vacuum 

	Regarding claim 9, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 1 as stated above, the combination  further teaches, wherein the average corresponds to the correspond to the average of the measured values of I.sub.ave and I.sub,max (5:35-50);   is compared to a respective one of the first threshold threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30)  or a second threshold corresponds to the second value of (Iref0,7-25-30), the average being compared to the first threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30) when the surface treatment apparatus is operating in the first operational mode correspond corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37) and the average being compared to the second threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30) when the surface treatment apparatus is operating in the second operational mode corresponds to corresponds to (where brush driving motor 19, Fig.2 is stopped  or floor nozzle 17, fig.2  falls from the pipe, 7:20-30) the first threshold being different from the second threshold.

	Regarding claim 10, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 2 as stated above, the combination further teaches, wherein, when the surface treatment apparatus (10, Fig.1) is in the first operational mode correspond corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37), if the average measures is greater than the first threshold the surface treatment apparatus 

	Regarding claim 11, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 2 as stated above, the combination  further teaches, wherein, when the surface treatment apparatus is in the second operational mode corresponds to (where brush driving motor 19, Fig.2 is stopped  or floor nozzle 17, fig.2  falls from the pipe, 7:20-30),  ), if the average measures less than the second threshold corresponds to the second value of (Iref0,7-25-30)   the surface treatment apparatus transitions to the first operational mode corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37).

	Regarding claim 12, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 2 as stated above, the combination  further teaches, wherein measuring further includes measuring over a plurality of time windows every half cycle or full cycle ( 5:35-45) the interval between two half peaks corresponds to  a predetermined time interval (of 0.5 second, 5:45-50, and wherein the plurality of values corresponding to the current draw are measured for each predetermined time window at the predetermined time interval corresponds to the interval between two half peaks corresponds to  a predetermined time interval (of 0.5 second, 5:45-50).

	Regarding claim 13, Gordon et.al. as modified by Tamoaki teaches all the limitation of claim 5 as stated above, the combination further teaches, wherein determining the average further includes determining a plurality of average values average corresponds to the (the average value computed from every half cycle and full cycle), each of the plurality of average values corresponding to a respective time window corresponds average corresponds to the (corresponds to a time T of 0.5 second, 5:45-50).

	Regarding claim 14, Gordon et.al. as modified by in conjunction with Tamoaki teaches all the limitation of claim 6 as stated above, the combination  further teaches, wherein, when all of the average values corresponds to the (the average value computed from every half cycle and full cycle measures less than the second threshold  corresponds to the second value of (Iref0,7-25-30) and the surface treatment apparatus is in the second operational mode corresponds to (where brush driving motor 19, Fig.2 is stopped  or floor nozzle 17, fig.2  falls from the pipe, 7:20-30), the surface treatment apparatus transitions to the first operational mode corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37).

	Regarding claim 15, Gordon et.al teaches, a vacuum cleaner (100, Fig.1) comprising: a surface cleaning head corresponds to the nozzle (58, Fig.1) having an agitator corresponds to the brush roll (94, Fig.3); an agitator motor corresponds to the brushroll motor (108, Fig.5) configured to cause the agitator corresponds to the brushroll (94, Fig.2) to rotate; and a controller  corresponds to the (controller, Fig.11) configured to determine a surface type corresponding to a surface to be cleaned and to transition the vacuum cleaner between a first operational mode (corresponds to low rotational speed ) and a second operational mode corresponds to (high rotational speed) based, at least in part, on the determined surface type corresponds to (hard surface and carpet surface), however Gordon et.al. does not explicitly disclose, wherein determining the surface type includes: measuring a plurality values corresponding to a current draw of the agitator motor over a predetermined time window at a predetermined time interval; determining an average corresponding to the measured values; comparing the average to at least a first threshold; and transitioning the surface treatment apparatus between the operational modes based, at least in part, on the comparison.

comparing the average correspond to the average value I.sub.ave., the maximal value I.sub,max of the electrical current in the brush driving motor (19, Fig.5, 7:7-15) )   to at least a first threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30) ; and transitioning the surface treatment apparatus (1, Fig.2) between the operational modes based correspond to operation mode for hard floor and loose fool), at least in part, on the comparison Corresponds to (comparison between average value and at least one threshold). Both Gordon et.al. and Tamoaki are analogous invention of surface treatment apparatus. Thus, it would have been obvious for an ordinary skilled in the art before the date of the claimed invention to modify the vacuum cleaner of Gordon et.al with a controller capable of changing operational mode in relative to the floor type, to incorporate the ability to measure a plurality values corresponding to the current draw of the agitator motor and to calculate average(s) over an interval of time and comparing the average to a predetermined value. Depending of the value being less or greater than the threshold value, the vacuum cleaner will transition to a different operational mode of operation, therefore the anticipated result of a simple addition of the 

Regarding claim 16, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 15 as stated above, the combination further teaches, wherein the average corresponds to the correspond to the average of the measured values of I.sub.ave and I.sub,max (5:35-50);   is compared to a respective one of the first threshold threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30)  or a second threshold corresponds to the second value of (Iref0,7-25-30), the average being compared to the first threshold corresponds corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30) when the surface treatment apparatus is operating in the first operational mode correspond corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37) and the average being compared to the second threshold corresponds to compared (step S4) to the average value I.sub.aven evaluated in step S3 (7:25-30) when the surface treatment apparatus is operating in the second operational mode corresponds to corresponds to (where brush driving motor 19, Fig.2 is stopped  or floor nozzle 17, fig.2  falls from the pipe, 7:20-30) the first threshold being different from the second threshold.

	Regarding claim 17, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 16 as stated above, the combination  further teaches, wherein, when the surface treatment apparatus (10, Fig.1) is in the first operational mode correspond corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37), if the average measures is greater than the first threshold the surface treatment apparatus 

	Regarding claim 18, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 16 as stated above, the combination  further teaches, wherein, when the surface treatment apparatus is in the second operational mode corresponds to (where brush driving motor 19, Fig.2 is stopped  or floor nozzle 17, fig.2  falls from the pipe, 7:20-30),  ), if the average measures less than the second threshold corresponds to the second value of (Iref0,7-25-30)   the surface treatment apparatus transitions to the first operational mode corresponds ( If the average current is less than the second predetermined reference current, the motor 19, stopper driving the program jump to 1, Fig.9c, 7:30-37).

	Regarding claim 19, Gordon et.al. as modified by  Tamoaki teaches all the limitation of claim 16 as stated above, the combination further teaches, wherein measuring further includes measuring over a plurality of time windows every half cycle or full cycle ( 5:35-45) the interval between two half peaks corresponds to  a predetermined time interval (of 0.5 second, 5:45-50, and wherein the plurality of values corresponding to the current draw are measured for each predetermined time window at the predetermined time interval corresponds to the interval between two half peaks corresponds to  a predetermined time interval (of 0.5 second, 5:45-50).

	Regarding claim 20, Gordon et.al. as modified by Tamoaki teaches all the limitation of claim 19 as stated above, the combination further teaches, wherein determining the average further includes determining a plurality of average values average corresponds to the (the average value computed from every half cycle and full cycle), each of the plurality of average values corresponding to a respective time window corresponds average corresponds to the (corresponds to a time T of 0.5 second, 5:45-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clothier et.al. (US 20140366306 A1) discloses A vacuum cleaner that includes a suction source, a cleaner head, and a controller. The suction source includes an impeller and a first motor for driving the impeller, and the cleaner head includes an agitator and a second motor for driving the agitator; and Reindle et.al. (US 20050065662 A1) includes a vacuum source, a brush motor a drive motor, a controller and a method of collecting differential pressure or the level of electrical current flowing through a brush motor, comparing the value to a predetermined threshold and initiating a predetermined control procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOUFOU OUEDRAOGO whose telephone number is (571)272-6084. The examiner can normally be reached 07:30 AM - 05:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.N.O./Examiner, Art Unit 3723                                                                                                                                                                                                                                                                                                                                                                                                               
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723